Butler C.P. No. CR2003-03-0309. This cause is here on appeal from the Court of Common Pleas of Butler County. Upon review of the November 15, 2007 nunc pro tunc sentencing entry,
It is ordered by the court, sua sponte, that the parties shall file supplemental briefs to address whether the November 15, 2007 nunc pro tunc sentencing entry is a final, appealable order in light of this court’s decision in State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163. Appellant shall file his brief within 20 days of the date of this order. Appellee shall file its brief within 15 days of the filing of appellant’s brief. The parties shall file two originals of the briefs and provide both ease numbers on the cover page. Reply briefs shall not be filed, and the Clerk’s Office shall refuse to file any reply briefs or requests for extension of time.